Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 1 of 15 PagelD# 336

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Emmitt G. Roscoe, Jr., )
Plaintiff, )
)

Vv. ) 1:19¢ev1536 (TSE/IDD)
)
Harold Clarke, et al., )
Defendants. )

MEMORANDUM OPINION

Emmitt G. Roscoe, Jr., (“Plaintiff”), a Virginia inmate proceeding pro se, filed a civil
rights action pursuant to 42 U.S.C. § 1983, and alleged in his amended complaint that while
detained within the Virginia Department of Corrections (“VDOC”) at the Sussex I State Prison
(“Sussex I”) alleges Defendants William Jarrett, D. C. Roundtree, Whethington, A. Parker, M.
Hill, and Major D. Phelps, (“Defendants”), violated his constitutional rights on or about
November 5 through 9, 2019. Defendants have filed a motion for summary judgment supported
by a brief, affidavits, and exhibit. [Dkt. Nos. 20, 20-1, 20-2].! Plaintiff has been afforded the
opportunity to file responsive materials pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.
1975), but he has not responded. Accordingly, this matter is now ripe for disposition. For the
reasons that follow, the defendants’ motion for summary judgment will be denied without
prejudice.

Plaintiff has raised four claims:

A. Defendants Roundtree, Hill, Phelps, Whethington, Jarrett, and Parker violated

 

' The claims against six other VDOC defendants (Clarke, Robinson, Earncot, Celie, Hamilton, and Forman) were
dismissed for failure to state a claim on June 26, 2020. [Dkt. No. 7]. A defendant Plaintiff designated as “Garcia,”
that he names with respect to the deprivation of a food tray on November 5, 2018 [Dkt. No. | at P 26] has not been
served and counsel for the VDOC defendants has stated there was no one with the last name employed by the

VDOC with the last name “Garcia” at Sussex I at the time of the allegations in the complaint. [Dkt. No. 10]. Plaintiff
was directed on May 21, 2021 to provide a correct name and address for “Garcia” within twenty-one days of that
date. [Dkt. No. 26]. Plaintiff has not responded, and defendant “Garcia” will be dismissed without prejudice.
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 2 of 15 PagelD# 337

Plaintiff's First Amendment right to be free from retaliation by withholding food
because he filed a grievance. [Dkt. No. 1 at | 49].

B. Defendants Jarrett, Wethington, Roundtree, Parker, Hill, and Phelps violated
Plaintiff's Eighth Amendment right to be free from cruel and unusual punishment by
1) depriving him of food and 2) holding him in ambulatory restraints for over 30
hours. [Id.].

C. Defendants Jarrett, Roundtree, Phelps, Parker, and Whethington violated Plaintiff's
Eighth Fourteenth Amendment right to due process as it relates to the conditions of
his confinement by keeping him in ambulatory restraints. [Id.].

D. Defendants Roundtree, Jarrett, Parker, Phelps, and Whethington are liable for
supervisor and bystander liability. [Id.].?

Defendants have moved this Court to grant summary judgment in their favor asserting
Plaintiff failed to exhaust his administrative remedies prior to filing suit. Summary judgment is
appropriate “if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Defendants, pursuant to
Federal Rule of Civil Procedure 56 and Local Rule 56, set forth a statement of material facts that
defendants contend are undisputed.> Although Plaintiff has not complied with his obligations
under those Rules, his verified complaint expressly avers that he has exhausted his claims and
the averments are supported by documents. Accordingly, the following statement of uncontested
facts is derived from a review of defendants’ statement of undisputed facts, the nonmovant’s
response, and the record.

I. Undisputed Facts

1. Plaintiff is an inmate incarcerated with the VDOC who was housed at all relevant

 

? Defendant Moyler is named as a defendant in claims A, B, and D, but is not listed herein because he is not part of
the present motion filed by the other defendants. Plaintiff had also brought a fifth claim for violations of “municipal
state tort violations” related to the policy governing the use of ambulatory restraints against Defendants Clarke and
Robinson. Defendants Clarke and Robinson were dismissed on June 26, 2020, and accordingly, the fifth claim is no
longer part of this suit. [Dkt. No. 7].

3 The record of admissible evidence includes defendants’ affidavits and exhibits. (Dkt. No. 21-1, 21-2}. The
complaint was verified [Dkt. Nos. 1 and 1-1], but plaintiff has not responded to the motion for summary judgment.

See Goodman v. Diggs, 986 F.3d 493, 498-99 (4th Cir. 2021) (verified pleadings are the “equivalent of an
affidavit”).
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 3 of 15 PagelD# 338

times at Sussex I.

2. E. Witt is the Institutional Ombudsman at Sussex I and is not a party to this lawsuit.
Christine Carroll is the Unit Manager of the VDOC Correspondence Section and is not a party to
this lawsuit.

VDOC Grievance Procedures

3. The offender grievance procedure described in Operating Procedure (“OP”) 866.1
provides a mechanism for inmates to resolve complaints and appeal administrative decisions.
The process provides the correctional administrators a means to assess potential problems and,
when appropriate, rectify the problems in a timely manner. [Dkt. No. 21-1 at J 4].

4, Each inmate is entitled to use the grievance procedure and reprisals are not imposed
upon inmates for filing grievances. [Id.].

5. All issues which affect the grievant personally are grievable except those pertaining to
policies, procedures, and decisions of the Virginia Parole Board, disciplinary hearings, court
decisions, laws and regulations and matters beyond the control of the Virginia Department of
Corrections. [Id. at | 5].

6. Grievances that do not meet the filing requirements of OP 866.1 are returned to the
inmate within two working days with the reason for rejection noted on the intake section of the
grievance form. The inmate is instructed on how to remedy the error. [Id.].

7. Reasons for rejection include, but are not limited to, more than one issue per grievance,
expired filing period, repetitive filing, insufficient information, and the filing is a request for
services. [Id.].

8. If an inmate wishes to appeal an intake decision, the inmate may send the rejected

grievance to the applicable Regional Ombudsman for a determination. There is no further review
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 4 of 15 PagelD# 339

of the intake decision. [Id.].

9. Regular grievances must be submitted within 30 calendar days from the date of the
incident. Prior to submitting a regular grievance, the inmate must demonstrate that he has tried to
resolve informally his complaint. This may be accomplished by submitting an informal
complaint to the grievance department at the appropriate institution, who then forwards the
Informal Complaint to the proper department head. [Id. at {| 6]. Prison staff should respond to an
inmate’s Informal Complaint within 15 calendar days to ensure that the informal responses are
provided prior to expiration of the 30-day time period in which an offender must file his Regular
Grievance. [Id.].

10. If the inmate is dissatisfied with the response to the informal complaint, the inmate
may submit a regular grievance on the issue. If the inmate submits a regular grievance, he is
required to attach the informal complaint as documentation of his attempt to resolve the issue
informally. [Id.].

11. There are three levels of review available for regular grievances. Level I reviews are
conducted by the Warden or Superintendent of the facility where the inmate is located. [Id. at { 7].

12. If an inmate is dissatisfied with the Level I determination, he may appeal the
determination to Level II. Level II reviews are conducted by the Regional Administrator, Health
Services Director, or Chief of Operations for Classifications and Records, depending on the
issue. [Id.].

13. The time limit for issuing a Level 1 response is 30 days and 20 days for a Level II
response. [Id.].

14. Expiration of the response period without a response, automatically qualifies the

grievance for the next stage of review. [Id.].
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 5 of 15 PagelD# 340

15. The exhaustion requirement is only met when a regular grievance is appealed through

the highest level of appeal without satisfactory resolution of the issue. [Id.].
Exhaustion

16. Plaintiff asserts he exhausted his administrative remedies related to the issues in his
complaint. [Dkt. Nos. 1 at ¥ 44-45; 1-1 at 46, 48, 50, 53].

17. On November 9, 2018, Plaintiff submitted an Emergency Grievance No. 170599, in
which he complained about not being released from ambulatory restraints. [Dkt. No. 1-1 at 2]. A
response to the Emergency Grievance was issued November 9, 2018 indicating that he would be
released from ambulatory restraints that same day because of his compliant behavior. [Id.].

18. On December 2, 2018, Plaintiff filed an Offender Request form in which he stated
that he had given Ms. Foreman a “stack” of informal complaints on November 15, 2018, but he
had not received responses. [Id. at 44]. On December 5, 2018, Foreman responded that she could
not verify the substance of grievances given to her and told Plaintiff that when he gave her
“grievances to turn [in], the forms are submitted to the grievance dept. on the same day.” [Id.].

19. Three of the informal complaints submitted by Plaintiff related to the issues and dates
in his complaint were not marked received by the grievance department. [Dkt. Nos. 1 at ] 44; 1-1
at 46, 48, and 50].

20. The Regular Grievances related to his complaint were rejected on December 5, 2018
and returned to Plaintiff because Plaintiff had not attempted to first resolve the issues by using the
informal process, or he raised more than one issue in the informal complaint. [Id. at 53-54, 56-57,
59-60, and 62-63).

21. Grievance records kept at Sussex I reflect two regular grievances stamped “Received,

December 5, 2018, Sussex I State Prison Grievance Office,” that concern the claims in this
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 6 of 15 PagelD# 341

lawsuit. [Dkt. No. 21-1 at 7 8, and 20-21, 22-23]. The date portion of the grievance indicates
Plaintiff executed the grievance on “12-6-18.” [Id. at 20]. The grievance states that Plaintiff had
been placed on “alleged hunger strike protocol” on November 7, 2018 despite his claims that he
had advised staff that he was being deprived of food. [Id.]. Despite Plaintiff's claim in his regular
grievance that he submitted an informal complaint [Id. at 21], on December 5, 2018, Witt
rejected the grievance at intake because Plaintiff had failed to use an informal complaint to
resolve the issue before filing a grievance. [Id.]. Plaintiff appealed to the Regional Ombudsman.
The appeal was received on December 26, 2018, and denied “because the 5-day time limit had
been exceeded.” [Id.].4

22, On December 5, 2018, a second regular grievance stamped “Received, December 5,
2018, Sussex I State Prison Grievance Office,” that concerns the claims in the lawsuit stated that
Plaintiff had been placed in ambulatory restraints for flooding his cell, when he did not flood his
cell [Id. at ¢ 10 and 22], which were authorized by Assistant Warden Jarrett, Lieutenant
Wethington, Sgt. Moyler, Sgt. Parker, and Captain Rountree. [Id.]. The date portion of the
grievance indicates Plaintiff executed the grievance on “12-6-18.” [Id.]. The grievance states that
Plaintiff was deprived of restroom breaks, food, and water for no reason. [Id.]. Despite Plaintiff's
claim in his regular grievance that he submitted an informal complaint [Id.], on December 5,
2018, Witt rejected the grievance at intake because Plaintiff had failed to use an informal
complaint to resolve the issue before filing a grievance. [Id. 23].

23. During this same time period, on November 20, 2018, an informal complaint was
received from Plaintiff in which he complained that his common fare religious meals were not

being handled and properly administered. [Dkt. No. 21-1 at ¥ 9, and Enclosure D). He stated that

 

* The informal complaints submitted by Plaintiff are stamped “Received, December 26, 2018, Regional Ombudsman
Unit Eastern Region.” [Dkt. No. 1-1 at 46, 48, and 50].
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 7 of 15 PagelD# 342

during the week of November 11, 2018, he received meals without a spoon, butter, sugar, and
fruit. [Id.]. Plaintiff also stated that the common fare trays were not being kept separate from the
other meal trays. [Id.]. On December 7, 2018, Food Services Staff Turner responded that
Plaintiff could not have fruit in segregation, and that items such as a spoon, sugar and butter are
sent to the building. [Id.].

24. Plaintiff has submitted several documents that he has entitled “Certificate of Service”
that he had notarized by T.B. Leabough. [Dkt. No. 1-1 at 45, 47, 49, 52, 55, 58, and 61]. Plaintiff
claims these documents demonstrate that he timely filed his informal complaints, regular
grievances, and appeals. [Dkt. No. 1 at 9] 44-45].

25. Operating Procedure (“OP”) 866.3, effective August 1, 2018, Offender Legal Access,
governs the role of a notary public ina VDOC prison.’ OP 866.3 states that “[t]he elements of the
affirmation notarial act are that the offender appears in person before the notary, the offender’s
identification is confirmed, and the offender makes a vow of truthfulness or fidelity on penalty of
perjury.” OP 866.3 §VI(A)(1). “Materials submitted for notary services will not be read except as
required for notarization, and shall be notarized in the presence of the offender, signed, and
returned to the offender.” Id. at §VI(A)(4). The notary confirms the identity of the offender and
asks the offender “Do you swear or affirm that the contents of this document are accurate and
truthful under penalty of perjury?” [Id.]. at §§ VI(A)(5)-(6). By notarizing the document, the notary
is in no way verifying the truthfulness of its contents.

26. An offender satisfies the exhaustion requirement only when a Regular Grievance has
been carried through the highest eligible level of appeal without satisfactory resolution of the

issue. [Dkt. No. 21-1 at 11, citing OP 866.1 ([V)(O)(2)].

 

5 See https://www.vadoc.virginia.gow/files/operating-procedures/800/vadoc-op-866-3.pdf, (last accessed July 27,
2021).
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 8 of 15 PagelD# 343

27. “If a Regular Grievance does not meet the criteria for acceptance and review by the
Regional Ombudsman does not result in intake into the grievance procedure, the issue must be
resubmitted in accordance with the criteria for acceptance.” [Id. at 11, citing OP 866.1
(IV)(O)(2)()].

28. “The exhaustion of remedies requirement will be met only when the Regular
Grievance has been accepted into the grievance process and appealed through the highest eligible
level without satisfactory resolution of the issue.” [Id.].

29. Plaintiff submitted copies of documents he alleges are his appeals that are marked
received by the Regional Ombudsman on December 26, 2018. [Dkt. No. 1-1 at 53-54, 56-57, 59-
60, and 62-63]. Each appeal was rejected because it had not been filed within the 5-day time
limit for filing an appeal of an intake decision. [Id.].

30. Plaintiff attached a letter to his complaint dated December 3, 2018, from Christine
Carroll, the Unit Manager of VDOC’s Correspondence Section. [Id. at 72]. Carroll’s letter was
sent in response to Plaintiff's November 9, 2018 letter in which he complained that he had been
denied meals from November 5, 2018 through November 9, 2018 and that he had been placed in
restraints for more than 30 hours. [Id.]. In that letter, Carroll acknowledged that Plaintiff had
submitted Informal Complaints SXI-18-INF-02904 and SXI-18-INF- 03128 complaining of
being held in restraints for 30 hours and she informed him that if he was not satisfied with the
response he had received, he needed to use the grievance procedure. [Id.].

31. Informal Complaints SXI-18-INF-02904 and SXI-18-INF-03128 do not, however,
relate to the dates of the allegations in this civil action. Informal Complaint SXI-18-INF-02904 is
marked received at Sussex I on August 3, 2018 [Dkt. No. 21-2 at ] 6, 11] and states that on July

9, 2018, Lieutenants Smith and Brown forced him to stay in a cell in full restraints with no
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 9 of 15 PagelD# 344

working toilet, no running water, and with feces and other bodily waste for 30 hours. [Id.]. The
informal complaint was responded to on August 15, 2018. [Id.].

32. Informal Complaint SXI-18-INF-03128 is marked received at Sussex I on August 23,
2018 [Id. at | 7, 12], and stated that on “7-19-18 at approximately 5 p.m.” Plaintiff was placed in
ambulatory restraints per orders of ADO Adams for 18 hours. [Id.]. The informal complaint was
responded to on September 5, 2018. [Id.].

33. Plaintiff attached a second letter from Carroll dated December 4, 2018. [Dkt. No. 1-1
at 76]. Carroll sent that letter in response to Plaintiff’s letter dated November 24, 2018, in which
he complained that Warden Hamilton and other staff had denied him food, medication, other
necessities. [Id.]. In her response, Carroll acknowledged that Plaintiff had submitted Informal
Complaint Nos. SXI-18-INF-03329, SXI-18-INF-03330, SXI-18-INF-03642 and SXI-18-INF-
03480. [Id.].

34. The dates of the allegations in the four Informal Complaints referenced by Carroll’s
December 4, 2018 letter do not align with the dates in this civil action.

35. Informal Complaint No. SXI-18-INF-03329 was received at Sussex I on September
11, 2018 [Id. at | 9, 18], and stated that on August 21,2018 security staff A. Smith, A. Parker, T.
Foreman deprived him of a medically prescribed diet. [Id.]. The informal complaint was
responded to on or about September 18, 2018. [Id.].

36. Informal Complaint No. SXI-18-INF-03330 was received at Sussex I on September
11, 2018 [Id. at § 10, 19], and stated that “on 8-21-18 food service personnel deprived [him] of a
medically prescribed diet tray for the Sth consecutive day.” [Id. at 19]. The informal complaint
was responded to on September 14, 2018. [Id.].

37. Informal Complaint No. SXI-18-IF-03480 was received at Sussex I on September 21,
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 10 of 15 PagelD# 345

2018 {Id. at | 11, 20], and stated that Sussex I “supervisors of the segregation unit” had refused
him recreation on September 18, 2018. [Id. at 20]. The informal complaint was responded to on
September 25, 2018. [Id.].

38. Informal Complaint No. SXI-18-INF-03642 was received at Sussex I on October 9,
2018 [Id. at J 12, 21], and stated that on September 29, 2018, Plaintiff was not provided his
breakfast tray by Officer Belshane. [Id.]. The informal complaint was responded to on or about
October 22, 2018. [Id.].

II. Standard of Review

Summary judgment “shall be rendered forthwith if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(c). The moving party bears the burden of proving that judgment on
the pleadings is appropriate, i.e., that no genuine issues of material fact are present for resolution.
See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The facts which a moving party bears
the burden of proving are those which are material: materiality is dictated by “the substantive
law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Once a moving party has met its burden of proof, the non-moving party must produce
specific facts to generate a disputed issue for trial. Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986). The court will view the evidence and draw all reasonable
inferences in the light most favorable to the non-moving party. Porter v. U.S. Alumoweld Co.,
125 F.3d 243, 245 (4th Cir. 1997). Nevertheless, “[o]nly disputes over facts which might affect
the outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson, 477 U.S. at 248.

10
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 11 of 15 PagelD# 346

The non-moving party may not defeat a properly supported summary judgment motion
by simply substituting the “conclusory allegations of the complaint or answer with conclusory
allegations of an affidavit.” Lujan v. Nat’| Wildlife Fed’n, 497 U.S. 871, 888 (1990). This
applies even where the non-moving party is a pro se prisoner. Campbell-El v. Dist. of Columbia,

874 F. Supp. 403, 406-07 (D.C. 1994); see also Local Civil Rule 7(K)(3) (to defeat a dispositive

 

motion, a pro se party “must identify all facts stated by the moving party with which the pro se
party disagrees and must set forth the pro se party’s version of the facts by offering affidavits ...
or by filing sworn statements. Unsupported speculation is not enough to withstand a motion for

summary judgment. See Ash v. United Parcel Serv., Inc., 800 F.2d 409, 411-12 (4th Cir. 1986).

 

Similarly, “[t]he mere existence of some alleged factual dispute” cannot defeat a motion for
summary judgment; the dispute must be both “material” and “genuine,” meaning that it “might
affect the outcome of the suit under the governing law.” Hooven-Lewis v. Caldera, 249 F.3d 259,
265 (4th Cir. 2001) (emphasis omitted).
II. Exhaustion of Administrative Remedies

The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be brought
with respect to prison conditions under § 1983 of this title, or any other Federal law, by a
prisoner confined in any jail, prison, or other correctional facility until such administrative
remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). “[T]he PLRA’s exhaustion

requirement is mandatory,” Anderson v. XYZ Corr. Health Servs., Inc., 407 F.3d 674, 677 (4th

 

Cir. 2005) (citing Porter v. Nussle, 534 U.S. 516, 524 (2002)), and an “untimely or otherwise
procedurally defective administrative grievance” does not satisfy the PLRA’s exhaustion
requirement. Woodford v. Ngo, 548 U.S. 81, 83-84 (2006). Exhaustion is required even if the

administrative remedies do not meet federal standards, are not “plain, speedy, and effective,” and

11
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 12 of 15 PagelD# 347

even if the relief sought is not available via the grievance process, such as monetary damages.
Porter, 534 U.S. at 524. To properly exhaust, thereby giving the agency a full and fair
opportunity to adjudicate a plaintiff's claims, the plaintiff must adhere to the agency’s deadlines
and procedural rules. Woodford, 548 U.S. at 89-90.

The PLRA also requires that an inmate must exhaust his administrative remedies before
bringing a suit to challenge prison conditions. Ross v. Blake, 136 S. Ct. 1850, 1854-55 (2016)
(quoting 42 U.S.C. § 1997e(a)) (holding that the PLRA “mandates that an inmate exhaust ‘such
administrative remedies as are available’ before bringing suit to challenge prison conditions.”)
(emphasis added); see Graham v. Gentry, 413 F. App’x 660, 662-663 (4th Cir. 2011) (emphasis
added) (the PLRA requires an inmate “to exhaust any “available” administrative remedies before
pursuing a § 1983 action in federal court). The requirement that a prisoner exhaust before filing
in court “allow[s] a prison to address complaints about the program it administers before being
subjected to suit, reduc[es] litigation to the extent complaints are satisfactorily resolved, and
improv[es] litigation that does occur by leading to the preparation of a useful record.” Porter, 534
US. at 519.

The record regarding exhaustion of administrative remedies is in this civil action is in
dispute, and cannot be resolved on the current record particularly, but not exclusively, with
regard to what was submitted, when it was submitted, who it was submitted to or returned to,
how what was submitted was processed and by whom, what a date stamp means, are date stamps
placed on every page received, and the specific procedures and personnel who actually
handled/processed the various documents.° In addition, Plaintiff's argument relies upon the

responses from VDOC employees in unchallenged VDOC documents and documents notarized

 

6 The matter to be resolved is similar in nature to proving the chain of custody of a piece of evidence.

12
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 13 of 15 PagelD# 348

by a VDOC employee. Despite the involvement of non-defendant VDOC employees in handling
the documents in question, the VDOC defendants have not introduced affidavits or declarations
from the non-defendant VDOC’s employees that would clarify what was done, by whom, etc.

A. Informal Complaints

Plaintiff states that defendant Witt falsified the date she received his grievances, which
were stamped received on December 5, 2018, and avers that Witt actually received them on
December 6, 2018. The point is relevant because if the grievances were received on December 5,
2018, that would negate Plaintiff’s assertion that the informal complaints were attached to the
grievances he submitted.’ In short, if the grievances were filed on December 5, 2018, Plaintiff
failed to comply with the grievances procedures, his claims are not exhausted, and defendants’
motion for summary judgment should be granted.

To establish his allegation that Witt forged the date stamp, Plaintiff relies on a response
from Foreman to a VDOC “Offender Request.” In the request portion of the form, Plaintiff
discusses alleged problems he has had with the grievance process and references “Grievances
and Informals” he allegedly gave Foreman “on 12/6/18.” Her reply states that “the last set of
grievances and informals [he] gave [her] were turned in to the grievance department.” [Dkt. No.
1-1 at 51]. Foreman does not expressly state in her reply that she is referring to documents
received on “12/6/18,” but the defendants’ affidavits an exhibits do not address this point. As
noted, there is no affidavit from Foreman in the record, and there is no affidavit from the notary,

T.B. Leabough who notarized the “Certificates of Service” Plaintiff created and used, and

 

7 Plaintiff avers in his complaint that Witt’s alleged falsification of the documents renders the grievance process
“unavailable” to him and excuses his failure to exhaust. [Dkt. No. 1-1 at 64]. Plaintiff has also averred that the
informal complaints were submitted on December 6, 2018. [ Id. at 52, 55, 58, 61].

13
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 14 of 15 PagelD# 349

submitted with his complaint.’ The defendants do not indicate who or how the December 5, 2018
stamp was placed on the grievances, why no date stamp appears on the informal complaints if
they were submitted to Foreman, or if receipts of any sort were issued to plaintiff or when they
were issued.” In addition, Plaintiff avers he has submitted four grievances and the defendants
aver that there were only two submitted.

B. Appeals

The defendants aver and argue that Plaintiff did not timely appeal the denial of the
grievances, Witt avers the first grievance was not appealed in a timely manner and that Plaintiff
did not appeal the second grievance. [Dkt. No. 21-1 at P 10]. Plaintiff has submitted four sets of
grievance appeals that are each marked received on December 26, 2018. [Dkt. No. 1-1 at 52-54,
55-57, 58-60, 61-63, 64-65]. Plaintiff also avers that he did not receive the denied grievances
back from Witt at Sussex I until December 17, 2018, and that he mailed them to the Regional
Ombudsman the next day, December 18, 2018. [Dkt. No. 1-1 at 65]. In their brief in support of
the motion for summary judgment the defendants imply, without proof, that because Witt denied
grievances on December 5, 2018 and the grievances received by the ombudsman on December

26, 2018 “they were rejected because the five day time limit for review had been exceeded.”

 

* Plaintiff created handwritten certificates of service that include extensive discussion of allegedly what is being
served, that also function as affidavits because they are sworn to as “true and correct.” See, e.g., Dkt. No. 1-1 at 61 .
Plaintiffs signature on each certificate is notarized and asserts that the certificates establish he submitted the
grievances in a timely manner. Plaintiff attached three informal complaints with certificates of service to the
Regional Ombudsman and each informal complaint was stamped “December 26, 2018” by the Regional
Ombudsman’s office. [Id. at 44-50]. The first certificate of service, dated November 15, 2018, concerned the use of
restraints on November 8, 2018 for flooding his cell. [Dkt. No. 1-1 at 45]. The second certificate of service
concerned being put on the hunger strike protocol on November 7, 2018. [Id. at 47]. The third certificate of service
concerned being forced to eat in unsanitary conditions on November 7-9, 2018 because his toilet did not work. [Id.
at 49].

Plaintiff has also submitted certificates of service that state he submitted informal complaints on November 15, 2018
regarding the toilet not working, being placed under the hunger strike protocol, and being placed in restraints
without a mattress for flooding his cell. [Dkt. Nos. 52, 55, 58, 61].

° OP 866.1 V(A)(4) states each Informal Complaint is entered into VACORIS and a receipt is given to the offender.
Neither party discusses this point. Are any Informal Complaints logged into VACORIS? Were any receipts issued?
If so, why is Ms. Coleman answering an Offender Request?

14
Case 1:19-cv-01536-TSE-IDD Document 27 Filed 08/04/21 Page 15 of 15 PagelD# 350

[Dkt. No. 21 at 12]. OP 866.1 expressly states that if the “offender wishes review of an intake
decision on any gricvance, [the offender] may send the Regular Grievance fonn within five
calendar days of receipt to the Regional Ombudsman for a determination.” VDOC OP. 866.1
VI(B)(5). OP 866.1 VI(B)(4)(a) states that if the grievances is denied at intake, it is returned
within two days but nothing in this record establishes when the grievances denied at intake were
retumed, which is relevant to the claim that the appeals were untimely,

While Plaintiff's averments are sufficient to create a dispute of fact regarding exhaustion,
the Court is not satisfied that Plaintiff has actually exhausted his administrative remedies in
accordance with OP 866.1, but it is the defendants’ burden to establish that he has done so.
Woodhouse v. Duncan, 741 F. App'x 177, 178 (4th Cir. 2018) (“defendants bear the burden of
establishing that a prisoner has failed to exhaust his administrative remedies”) (citing Jones v.
Bock, 549 U.S. 199, 216 (2007)). The record provide by the defendants does not satisfy their
burden. Accordingly, the motion for summary judgment will be denied without prejudice and the
defendants will be granted leave to resubmit it.

V. Conclusion

For the reasons outlined above, defendants’ motion for summary judgment (Dkt. No. 20]
will be denied without prejudice. An appropriate Order and judgment shall issuc.

Entered this day of "Ar 49 [ 2021.

Alexandria, Virginia

 

 

T. S. Ellis,
United States District Judge

IS
